
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 201125-0319; RTID 0648-XY116]
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands; Proposed 2021 and 2022 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; harvest specifications and request for comments.
        
        
          SUMMARY:
          NMFS proposes 2021 and 2022 harvest specifications, apportionments, and prohibited species catch allowances for the groundfish fisheries of the Bering Sea and Aleutian Islands (BSAI) management area. This action is necessary to establish harvest limits for groundfish during the 2021 and 2022 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (FMP). The 2021 harvest specifications supersede those previously set in the final 2020 and 2021 harvest specifications, and the 2022 harvest specifications will be superseded in early 2022 when the final 2022 and 2023 harvest specifications are published. The intended effect of this action is to conserve and manage the groundfish resources in the BSAI in accordance with the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act).
        
        
          DATES:
          Comments must be received by January 4, 2021.
        
        
          ADDRESSES:
          Submit your comments, identified by NOAA-NMFS-2020-0141, by either of the following methods:
          • Federal e-Rulemaking Portal: Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2020-0141, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Records Office. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          
            Instructions: NMFS may not consider comments if they are sent by any other method, to any other address or individual, or received after the comment period ends. All comments received are a part of the public record, and NMFS will post the comments for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender is publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous).

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS), Record of Decision (ROD) for the Final EIS, and the annual Supplementary Information Reports (SIRs) to the Final EIS prepared for this action are available from https://www.regulations.gov. An updated 2021 SIR for the final 2021 and 2022 harvest specifications will be available from the same source. The final 2019 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the BSAI, dated November 2019, is available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99501-2252, phone 907-271-2809, or from the Council's website at https://www.npfmc.org/. The 2020 SAFE report for the BSAI will be available from the same source.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Steve Whitney, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Federal regulations at 50 CFR part 679 implement the FMP and govern the groundfish fisheries in the BSAI. The Council prepared the FMP, and NMFS approved it, under the Magnuson-Stevens Act. General regulations governing U.S. fisheries also appear at 50 CFR part 600.

        The FMP and its implementing regulations require that NMFS, after consultation with the Council, specify annually the total allowable catch (TAC) for each target species category. The sum of TACs for all groundfish species in the BSAI must be within the optimum yield (OY) range of 1.4 million to 2.0 million metric tons (mt) (see § 679.20(a)(1)(i)(A)). Section 679.20(c)(1) further requires that NMFS publish proposed harvest specifications in the Federal Register and solicit public comments on proposed annual TACs and apportionments thereof; prohibited species catch (PSC) allowances; prohibited species quota (PSQ) reserves established by § 679.21; seasonal allowances of pollock, Pacific cod, and Atka mackerel TAC; American Fisheries Act allocations; Amendment 80 allocations; Community Development Quota (CDQ) reserve amounts established by § 679.20(b)(1)(ii); and acceptable biological catch (ABC) surpluses and reserves for CDQ groups and Amendment 80 cooperatives for flathead sole, rock sole, and yellowfin sole. The proposed harvest specifications set forth in Tables 1 through 15 of this action satisfy these requirements.

        Under § 679.20(c)(3), NMFS will publish the final 2021 and 2022 harvest specifications after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2020 meeting, (3) considering information presented in the 2021 SIR to the Final EIS that assesses the need to prepare a Supplemental EIS (see ADDRESSES), and (4) considering information presented in the final 2020 SAFE reports prepared for the 2021 and 2022 groundfish fisheries.
        Other Actions Affecting or Potentially Affecting the 2021 and 2022 Harvest Specifications
        Amendment 121 to the FMP: Reclassify Sculpins as an Ecosystem Component Species
        On July 10, 2020, NMFS published the final rule to implement Amendment 121 to the FMP (85 FR 41427). The final rule reclassified sculpins in the FMP as an “Ecosystem Component” species, which is a category of non-target species that are not in need of conservation and management. Accordingly, NMFS will no longer set an Overfishing Level (OFL), ABC, and TAC for sculpins in the BSAI groundfish harvest specifications, beginning with these proposed 2021 and 2022 harvest specifications. Amendment 121 prohibits directed fishing for sculpins, while maintaining recordkeeping and reporting requirements for sculpins. Amendment 121 also establishes a maximum retainable amount for sculpins when directed fishing for groundfish species at 20 percent to discourage targeting sculpin species.
        Potential Revisions to the Sablefish Apportionment Process
        The Alaska-wide sablefish ABC is apportioned between six areas within the GOA and BSAI (the Bering Sea, Aleutian Islands, Western Gulf, Central Gulf, West Yakutat, and East Yakutat/Southeast Areas). Since 2013, a fixed apportionment methodology has been used to apportion the ABC between those six areas. However, a new apportionment methodology is being considered that could affect the apportionment of sablefish ABC, as well as TACs and gear allocations between the trawl and fixed gear sectors, specified in future BSAI groundfish harvest specifications. The Joint BSAI and GOA Groundfish Plan Team, Scientific and Statistical Committee (SSC), and Council will review and propose any changes to the sablefish ABC apportionment methodology and could recommend changes for the final 2021 and 2022 groundfish harvest specifications.
        State of Alaska Guideline Harvest Levels
        For 2021 and 2022, the Board of Fisheries (BOF) for the State of Alaska (State) established the guideline harvest level (GHL) for vessels using pot gear in State waters in the Bering Sea subarea (BS). The 2020 BS GHL was set at 9 percent of the 2020 BS ABC (85 FR 13553; March 9, 2020). The State's pot gear BS GHL will increase one percent annually up to 15 percent of the BS ABC, if at least 90 percent of the GHL is harvested by November 15 of the preceding year. In 2020, 90 percent of the GHL has been harvested by November 15, 2020, which triggers a one percent increase in the GHL in 2021 and results in a 2021 GHL of 10 percent of the Pacific cod proposed BS ABC. If at least 90 percent of the 2021 BS GHL is not harvested by November 15, 2021, then the 2022 BS GHL will remain at the same percent (10 percent) as the 2021 BS GHL. If 90 percent of the 2021 BS GHL is harvested by November 15, 2021, then the 2022 BS GHL will increase by one percent and the 2022 BS TAC will be set to account for the increased BS GHL. Also, for 2021 and 2022, the BOF established an additional GHL for vessels using jig gear in State waters in the BS equal to 45 mt of Pacific cod. The Council and its BSAI Groundfish Plan Team (Plan Team), Scientific and Statistical Committee (SSC), and Advisory Panel (AP) recommended that the sum of all State and Federal water Pacific cod removals from the BS not exceed the proposed ABC recommendations for Pacific cod in the BS. Accordingly, the Council recommended, and NMFS proposes, that the 2021 and 2022 Pacific cod TACs in the BS account for the State's GHLs for Pacific cod caught in State waters.
        For 2021 and 2022, the BOF for the State established the GHL in State waters in the Aleutian Islands subarea (AI). The 2020 AI GHL was set at 35 percent of the 2020 AI ABC (85 FR 13553; March 9, 2020). The AI GHL will increase annually by 4 percent of the AI ABC, if 90 percent of the GHL is harvested by November 15 of the preceding year, but may not exceed 39 percent of the AI ABC or 15 million pounds (6,804 mt). In 2020, 90 percent of the GHL has been harvested by November 15, 2020, which triggers a 4 percent increase in the GHL in 2021; however, 39 percent of the proposed 2021 and 2022 AI ABC is 8,034 mt, which exceeds the AI GHL limit of 6,804 mt. The Council and its Plan Team, SSC, and AP recommended that the sum of all State and Federal water Pacific cod removals from the AI not exceed the proposed ABC recommendations for Pacific cod in the AI. Accordingly, the Council recommended, and NMFS proposes, that the 2021 and 2022 Pacific cod TACs in the AI account for the State's GHL of 6,804 mt for Pacific cod caught in State waters.
        Proposed ABC and TAC Harvest Specifications

        In October 2020, the Council's SSC, its AP, and the Council reviewed the most recent biological and harvest information on the condition of the BSAI groundfish stocks. The Plan Team compiled and presented this information in the final 2019 SAFE report for the BSAI groundfish fisheries, dated November 2019 (see ADDRESSES). The final 2020 SAFE report will be available from the same source.
        The proposed 2021 and 2022 harvest specifications are based on the final 2021 harvest specifications published in March 2020 (85 FR 13553; March 9, 2020), which were set after consideration of the most recent 2019 SAFE report, and are based on the initial survey data that were presented at the September 2020 Plan Team meeting. The proposed 2021 and 2022 harvest specifications in this action are subject to change in the final harvest specifications to be published by NMFS following the Council's December 2020 meeting.

        Many of the scheduled 2020 Gulf of Alaska (GOA) and BSAI groundfish and ecosystem surveys were cancelled or modified, although some were conducted as planned. The Alaska Fisheries Science Center (AFSC) implemented a variety of mitigation efforts to partially address the loss of data from cancelled surveys in 2020. Currently, for 2021 the AFSC plans to resume the normal schedule of surveys for the GOA and eastern Bering Sea (EBS), including the EBS trawl survey and a northern Bering Sea trawl survey. The stock assessment process is adaptable to the changes in availability of survey data, as many surveys only are conducted periodically, rather than annually, and any changes relevant to the stock assessment process will be addressed in the final SAFE report.
        In November 2020, the Plan Team will update the 2019 SAFE report to include new information collected during 2020, such as NMFS stock surveys, revised stock assessments, and catch data. The Plan Team will compile this information and present the draft 2020 SAFE report at the December 2020 Council meeting. At that meeting, the SSC and the Council will review the 2020 SAFE report, and the Council will approve the 2020 SAFE report. The Council will consider information in the 2020 SAFE report, recommendations from the November 2020 Plan Team meeting and December 2020 SSC and AP meetings, public testimony, and relevant written comments in making its recommendations for the final 2021 and 2022 harvest specifications.
        Potential Changes Between Proposed and Final Specifications
        In previous years, the most significant changes (relative to the amount of assessed tonnage of fish) to the OFLs and ABCs from the proposed to the final harvest specifications have been based on the most recent NMFS stock surveys. These surveys provide updated estimates of stock biomass and spatial distribution, and inform changes to the models or the models' results used for producing stock assessments. Any changes to models used in stock assessments will be recommended by the Plan Team in November 2020 and then included in the final 2020 SAFE report. Model changes can result in changes to final OFLs, ABCs, and TACs. The final 2020 SAFE report will include the most recent information, such as catch data.
        The final harvest specification amounts for these stocks are not expected to vary greatly from these proposed harvest specification amounts. If the 2020 SAFE report indicates that the stock biomass trend is increasing for a species, then the final 2021 and 2022 harvest specifications may reflect an increase from the proposed harvest specifications. Conversely, if the 2020 SAFE report indicates that the stock biomass trend is decreasing for a species, then the final 2021 and 2022 harvest specifications may reflect a decrease from the proposed harvest specifications. In addition to changes driven by biomass trends, there may be changes in TACs due to the sum of ABCs exceeding 2 million mt. Since the regulations require TACs to be set to an OY between 1.4 and 2 million mt, the Council may be required to recommend TACs that are lower than the ABCs recommended by the Plan Team and the SSC, if setting all TACs equal to ABCs would cause the sum of TACs to exceed an OY of 2 million mt. Generally, total ABCs greatly exceed 2 million mt in years with a large pollock biomass. For both 2021 and 2022, NMFS anticipates that the sum of the final ABCs will exceed 2 million mt. NMFS expects that the final TACs for the BSAI for both 2021 and 2022 will equal 2 million mt each year.
        The proposed 2021 and 2022 OFLs and ABCs are based on the best available biological and scientific information, including projected biomass trends, information on assumed distribution of stock biomass, and revised technical methods used to calculate stock biomass. The FMP specifies a series of six tiers to define OFLs and ABCs based on the level of reliable information available to fishery scientists. Tier 1 represents the highest level of information quality available, while Tier 6 represents the lowest. The proposed 2021 and 2022 TACs are based on the best available biological and socioeconomic information.

        In October 2020, the SSC adopted the proposed 2021 and 2022 OFLs and ABCs recommended by the Plan Team for all groundfish. The Council adopted the SSC's OFL and ABC recommendations. The OFL and ABC amounts are, for the most part, unchanged from the final 2021 harvest specifications published in the Federal Register on March 9, 2020 (85 FR 13553). However, the OFL and ABC for rock sole was increased because a data file error was discovered in the 2019 stock assessment. Also, sculpins have been reclassified in the FMP as an “Ecosystem Component” species, which is a category of non-target species that are not in need of conservation and management (85 FR 41427; July 10, 2020). Therefore, starting with these proposed harvest specifications, the OFL, ABC, and TAC for sculpins will no longer be set in the BSAI harvest specifications. The 5,000 mt that had been specified for the 2021 sculpin TAC has been distributed among AI Greenland turbot, BSAI Kamchatka flounder, BSAI Alaska plaice, Bering Sea and Eastern Aleutian Islands (BS/EAI) blackspotted and rougheye rockfish, BSAI sharks, and BSAI octopuses. The sum of the proposed 2021 and 2022 ABCs for all assessed groundfish is 2,984,164 mt. The sum of the proposed TACs is 2,000,000 mt.
        Specification and Apportionment of TAC Amounts

        The Council recommended proposed 2021 and 2022 TACs that are equal to the proposed ABCs for 2021 and 2022 BS sablefish, Central AI Atka mackerel, BS and Eastern AI Atka mackerel, BS Pacific ocean perch, Central AI Pacific ocean perch, Eastern AI Pacific ocean perch, Central AI and Western AI blackspotted and rougheye rockfish, and AI “other rockfish.” The Council recommended proposed TACs less than the respective proposed ABCs for all other species. Section 679.20(a)(5)(iii)(B)(1) requires the AI pollock TAC to be set at 19,000 mt when the AI pollock ABC equals or exceeds 19,000 mt. The Bogoslof pollock TAC is set to accommodate incidental catch amounts. TACs are set so that the sum of the overall TAC does not exceed the BSAI OY.

        The proposed groundfish OFLs, ABCs, and TACs are subject to change pending the completion of the final 2020 SAFE report and the Council's recommendations for the final 2021 and 2022 harvest specifications during its December 2020 meeting. These proposed amounts are consistent with the biological condition of groundfish stocks as described in the 2019 SAFE report. The proposed ABCs reflect harvest amounts that are less than the specified overfishing levels. The proposed TACs have been adjusted for other biological information and socioeconomic considerations, including maintaining the entire TAC within the required OY range. Pursuant to Section 3.2.3.4.1 of the FMP, the Council could recommend adjusting the final TACs if “warranted on the basis of bycatch considerations, management uncertainty, or socioeconomic considerations; or if required in order to cause the sum of the TACs to fall within the OY range.” Table 1 lists the proposed 2021 and 2022 OFL, ABC, TAC, initial TAC (ITAC), and CDQ amounts for groundfish for the BSAI. The proposed apportionment of TAC amounts among fisheries and seasons is discussed below.
        
        
          Table 1—Proposed 2021 and 2022 Overfishing Level (OFL), Acceptable Biological Catch (ABC), Total Allowable Catch (TAC), Initial TAC (ITAC), and CDQ Reserve Allocation of Groundfish in the BSAI 1
          
          [Amounts are in metric tons]
          
            Species
            Area
            Proposed 2021 and 2022
            OFL
            ABC
            TAC
            ITAC 2
            
            CDQ 3 4
            
          
          
            Pollock 4
            
            BS
            3,385,000
            1,767,000
            1,450,000
            1,305,000
            145,000
          
          
             
            AI
            70,970
            58,384
            19,000
            17,100
            1,900
          
          
             
            Bogoslof
            183,080
            137,310
            75
            75
            
          
          
            Pacific cod 5
            
            BS
            125,734
            102,975
            92,633
            82,721
            9,912
          
          
             
            AI
            27,400
            20,600
            13,796
            12,320
            1,476
          
          
            Sablefish
            Alaska-wide
            64,765
            n/a
            n/a
            n/a
            n/a
          
          
             
            BS
            n/a
            2,865
            2,865
            1,218
            107
          
          
             
            AI
            n/a
            3,891
            2,500
            531
            47
          
          
            Yellowfin sole
            BSAI
            287,943
            261,497
            168,900
            150,828
            18,072
          
          
            Greenland turbot
            BSAI
            10,006
            8,510
            5,795
            4,926
            n/a
          
          
             
            BS
            n/a
            7,429
            5,125
            4,356
            548
          
          
             
            AI
            n/a
            1,081
            670
            570
            
          
          
            Arrowtooth flounder
            BSAI
            86,647
            73,804
            10,000
            8,500
            1,070
          
          
            Kamchatka flounder
            BSAI
            11,472
            9,688
            7,116
            6,049
            
          
          
            Rock sole 6
            
            BSAI
            251,800
            245,400
            49,000
            43,757
            5,243
          
          
            Flathead sole 7
            
            BSAI
            86,432
            71,079
            24,000
            21,432
            2,568
          
          
            Alaska plaice 
            BSAI
            36,500
            30,700
            24,000
            20,400
            
          
          
            Other flatfish 8
            
            BSAI
            21,824
            16,368
            5,000
            4,250
            
          
          
            Pacific Ocean perch
            BSAI
            56,589
            46,885
            42,036
            36,953
            n/a
          
          
             
            BS
            n/a
            13,600
            13,600
            11,560
            
          
          
             
            EAI
            n/a
            10,619
            10,619
            9,483
            1,136
          
          
             
            CAI
            n/a
            7,817
            7,817
            6,981
            836
          
          
             
            WAI
            n/a
            14,849
            10,000
            8,930
            1,070
          
          
            Northern rockfish
            BSAI
            19,070
            15,683
            10,000
            8,500
            
          
          
            Blackspotted/Rougheyerockfish 10
            
            BSAI
            1,090
            899
            439
            373
            
          
          
             
            BS/EAI
            n/a
            560
            100
            85
            
          
          
             
            CAI/WAI
            n/a
            339
            339
            288
            
          
          
            Shortraker rockfish
            BSAI
            722
            541
            375 
            319
            
          
          
            Other rockfish 10
            
            BSAI
            1,793
            1,344
            1,088
            925
            
          
          
             
            BS
            n/a
            956
            700
            595
            
          
          
             
            AI
            n/a
            388
            388
            330
            
          
          
            Atka mackerel
            BSAI
            74,800
            64,400
            54,482
            48,652
            5,830
          
          
             
            EAI/BS
            n/a
            22,540
            22,540
            20,128
            2,412
          
          
             
            CAI
            n/a
            13,524
            13,524
            12,077
            1,447
          
          
             
            WAI
            n/a
            28,336
            18,418
            16,447
            1,971
          
          
            Skates
            BSAI
            48,289
            40,248
            16,000
            13,600
            
          
          
            Sharks
            BSAI
            689
            517
            200
            170
            
          
          
            Octopuses
            BSAI
            4,769
            3,576
            700
            595
            
          
          
            Total
            
            4,857,384
            2,984,164
            2,000,000
            1,789,193
            194,816
          
          
            1 These amounts apply to the entire BSAI management area unless otherwise specified. With the exception of pollock, and for the purpose of these harvest specifications, the Bering Sea subarea (BS) includes the Bogoslof District.
          
            2 Except for pollock, the portion of the sablefish TAC allocated to hook-and-line and pot gear, and the Amendment 80 species (Atka mackerel, flathead sole, rock sole, yellowfin sole, Pacific cod, and Aleutian Islands Pacific ocean perch), 15 percent of each TAC is put into a non-specified reserve. The ITAC for these species is the remainder of the TAC after the subtraction of these reserves. For pollock and Amendment 80 species, ITAC is the non-CDQ allocation of TAC (see footnote 3 and 4).
          
            3 For the Amendment 80 species (Atka mackerel, flathead sole, rock sole, yellowfin sole, Pacific cod, and Aleutian Islands Pacific ocean perch), 10.7 percent of the TAC is reserved for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31). Twenty percent of the sablefish TAC allocated to hook-and-line gear or pot gear, 7.5 percent of the sablefish TAC allocated to trawl gear, and 10.7 percent of the TACs for Bering Sea Greenland turbot and BSAI arrowtooth flounder are reserved for use by CDQ participants (see § 679.20(b)(1)(ii)(B) and (D)). The 2021 hook-and-line or pot gear portion of the sablefish ITAC and CDQ reserve will not be specified until the final 2021 and 2022 harvest specifications. Aleutian Islands Greenland turbot, “other flatfish,” Alaska plaice, Bering Sea Pacific ocean perch, Kamchatka flounder, northern rockfish, shortraker rockfish, blackspotted and rougheye rockfish, “other rockfish,” skates, sharks, and octopuses are not allocated to the CDQ Program.
          

            4 Under § 679.20(a)(5)(i)(A), the annual BS pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (3.9 percent), is further allocated by sector for a pollock directed fishery as follows: inshore-50 percent; catcher/processor-40 percent; and motherships-10 percent. Under § 679.20(a)(5)(iii)(B)(2), the annual AI pollock TAC, after subtracting first for the CDQ directed fishing allowance (10 percent) and second for the incidental catch allowance (2,400 mt), is allocated to the Aleut Corporation for a pollock directed fishery.
          
            5 The BS Pacific cod TAC is set to account for the 10 percent, plus 45 mt, of the BS ABC for the State of Alaska's (State) guideline harvest level in State waters of the BS. The AI Pacific cod TAC is set to account for 39 percent of the AI ABC for the State guideline harvest level in State waters of the AI, unless the State guideline harvest level would exceed 15 million pounds (6,804 mt), in which case the TAC is set to account for the maximum authorized State guideline harvest level of 6,804 mt.
          
            6 “Rock sole” includes Lepidopsetta polyxystra (Northern rock sole) and Lepidopsetta bilineata (Southern rock sole).
          
            7 “Flathead sole” includes Hippoglossoides elassodon (flathead sole) and Hippoglossoides robustus (Bering flounder).
          
            8 “Other flatfish” includes all flatfish species, except for halibut (a prohibited species), Alaska plaice, arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            9 “Blackspotted/Rougheye rockfish” includes Sebastes melanostictus (blackspotted) and Sebastes aleutianus (rougheye).
          
            10 “Other rockfish” includes all Sebastes and Sebastolobus species except for Pacific ocean perch, dark rockfish, northern rockfish, shortraker rockfish, and blackspotted/rougheye rockfish.
          
          
            Note: Regulatory areas and districts are defined at § 679.2 (BSAI = Bering Sea and Aleutian Islands management area, BS = Bering Sea subarea, AI = Aleutian Islands subarea, EAI = Eastern Aleutian district, CAI = Central Aleutian district, WAI = Western Aleutian district.)
        
        Groundfish Reserves and the Incidental Catch Allowance (ICA) for Pollock, Atka Mackerel, Flathead Sole, Rock Sole, Yellowfin Sole, and AI Pacific Ocean Perch
        Section 679.20(b)(1)(i) requires NMFS to reserve 15 percent of the TAC for each target species category (except for pollock, hook-and-line and pot gear allocation of sablefish, and Amendment 80 species) in a non-specified reserve. Section 679.20(b)(1)(ii)(B) requires that NMFS allocate 20 percent of the hook-and-line or pot gear allocation of sablefish to the fixed gear sablefish CDQ reserve for each subarea. Section 679.20(b)(1)(ii)(D) requires that NMFS allocate 7.5 percent of the trawl gear allocation of sablefish and 10.7 percent of BS Greenland turbot and arrowtooth flounder TACs to the respective CDQ reserves. Section 679.20(b)(1)(ii)(C) requires that NMFS allocate 10.7 percent of the TACs for Atka mackerel, AI Pacific ocean perch, yellowfin sole, rock sole, flathead sole, and Pacific cod to the respective CDQ reserves.

        Sections 679.20(a)(5)(i)(A) and 679.31(a) require allocation of 10 percent of the BS pollock TAC to the pollock CDQ directed fishing allowance (DFA). Sections 679.20(a)(5)(iii)(B)(2)(i) and 679.31(a) require 10 percent of the AI pollock TAC be allocated to the pollock CDQ DFA. The entire Bogoslof District pollock TAC is allocated as an ICA pursuant to § 679.20(a)(5)(ii) because the Bogoslof District is closed to directed fishing for pollock by regulation (§ 679.22(a)(7)(B)). With the exception of the hook-and-line or pot gear sablefish CDQ reserve, the regulations do not further apportion the CDQ reserves by gear.
        Pursuant to § 679.20(a)(5)(i)(A)(1), NMFS proposes a pollock ICA of 3.9 percent or 50,895 mt of the BS pollock TAC after subtracting the 10 percent CDQ DFA. This allowance is based on NMFS's examination of the pollock incidentally retained and discarded catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2000 through 2020. During this 21-year period, the pollock incidental catch ranged from a low of 2.2 percent in 2006 to a high of 4.6 percent in 2014, with a 21-year average of 3 percent. Pursuant to §§ 679.20(a)(5)(iii)(B)(2)(i) and (ii), NMFS proposes a pollock ICA of 14 percent or 2,400 mt of the AI pollock TAC after subtracting the 10 percent CDQ DFA. This allowance is based on NMFS's examination of the pollock incidental catch, including the incidental catch by CDQ vessels, in target fisheries other than pollock from 2003 through 2020. During this 18-year period, the incidental catch of pollock ranged from a low of 5 percent in 2006 to a high of 17 percent in 2014, with an 18-year average of 8 percent.
        Pursuant to §§ 679.20(a)(8) and (10), NMFS proposes ICAs of 3,000 mt of flathead sole, 6,000 mt of rock sole, 4,000 mt of yellowfin sole, 10 mt of Western Aleutian District Pacific ocean perch, 60 mt of Central Aleutian District Pacific ocean perch, 100 mt of Eastern Aleutian District Pacific ocean perch, 20 mt of Western Aleutian District Atka mackerel, 75 mt of Central Aleutian District Atka mackerel, and 800 mt of Eastern Aleutian District and BS Atka mackerel, after subtracting the 10.7 percent CDQ reserves. These ICAs are based on NMFS's examination of the average incidental catch in other target fisheries from 2003 through 2020.
        The remainder of the non-specified reserve are not designated by species or species group. Any amount of the reserve may be apportioned to a target species that contributed to the non-specified reserve during the year, provided that such apportionments are consistent with § 679.20(a)(3) and do not result in overfishing (see § 679.20(b)(1)(i)).
        Allocations of Pollock TAC Under the American Fisheries Act (AFA)

        Section 679.20(a)(5)(i)(A) requires that BS pollock TAC be apportioned as a DFA, after subtracting 10 percent for the CDQ Program and 3.9 percent for the ICA, as follows: 50 percent to the inshore sector, 40 percent to the catcher/processor (CP) sector, and 10 percent to the mothership sector. In the BS, 45 percent of the DFA is allocated to the A season (January 20 to June 10), and 55 percent of the DFA is allocated to the B season (June 10 to November 1) (§§ 679.20(a)(5)(i)(B)(1) and 679.23(e)(2)). The AI directed pollock fishery allocation to the Aleut Corporation is the amount of pollock TAC remaining in the AI after subtracting 1,900 mt for the CDQ DFA (10 percent), and 2,400 mt for the ICA (§ 679.20(a)(5)(iii)(B)(2)). In the AI, the total A season apportionment of the pollock TAC (including the AI directed fishery allocation, the CDQ DFA, and the ICA) may equal up to 40 percent of the ABC for AI pollock, and the remainder of the pollock TAC is allocated to the B season (§ 679.20(a)(5)(iii)(B)(3)). Table 2 lists these proposed 2021 and 2022 amounts.
        Section 679.20(a)(5)(iii)(B)(6) sets harvest limits for pollock in the A season (January 20 to June 10) in Areas 543, 542, and 541. In Area 543, the A season pollock harvest limit is no more than 5 percent of the AI pollock ABC. In Area 542, the A season pollock harvest limit is no more than 15 percent of the AI pollock ABC. In Area 541, the A season pollock harvest limit is no more than 30 percent of the AI pollock ABC.
        Section 679.20(a)(5)(i)(A)(4) includes several specific requirements regarding BS pollock allocations. First, it requires that 8.5 percent of the pollock allocated to the CP sector be available for harvest by AFA catcher vessels (CVs) with CP sector endorsements, unless the Regional Administrator receives a cooperative contract that allows the distribution of harvest among AFA CPs and AFA CVs in a manner agreed to by all members. Second, AFA CPs not listed in the AFA are limited to harvesting not more than 0.5 percent of the pollock allocated to the CP sector. Table 2 lists the proposed 2021 and 2022 allocations of pollock TAC. Tables 13, 14, and 15 list the AFA CP and CV harvesting sideboard limits. The BS inshore pollock cooperative and open access sector allocations are based on the submission of AFA inshore cooperative applications due to NMFS on December 1 of each calendar year. Because AFA inshore cooperative applications for 2021 have not been submitted to NMFS, and NMFS therefore cannot calculate 2021 allocations, NMFS has not included inshore cooperative tables in these proposed harvest specifications. NMFS will post the 2021 AFA inshore pollock cooperative and open access sector allocations on the Alaska Region website at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/alaska-fisheries-management-reports prior to the start of the fishing year on January 1, 2021, based on the harvest specifications effective on that date.

        Table 2 also lists proposed seasonal apportionments of pollock and harvest limits within the Steller Sea Lion Conservation Area (SCA). The harvest of pollock within the SCA, as defined at § 679.22(a)(7)(vii), is limited to no more than 28 percent of the annual pollock DFA before 12:00 noon, April 1, as provided in § 679.20(a)(5)(i)(C). The A season pollock SCA harvest limit will be apportioned to each sector in proportion to each sector's allocated percentage of the DFA.
        
          Table 2—Proposed 2021 and 2022 Allocations of Pollock TACS to the Directed Pollock Fisheries and to the CDQ Directed Fishing Allowances (DFA) 1
          
          [Amounts are in metric tons]
          
            Area and sector
            2021 and 2022 allocations
            
            A season 1
            
            A season DFA
            SCA harvest limit 2
            
            B season 1
            
            B season DFA
          
          
            Bering Sea subarea TAC
            1,450,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            145,000
            65,250
            40,600
            79,750
          
          
            ICA 1
            
            50,895
            n/a
            n/a
            n/a
          
          
            Total Bering Sea DFA (non-CDQ)
            1,254,105
            564,347
            351,149
            689,758
          
          
            AFA Inshore
            627,053
            282,174
            175,575
            344,879
          
          
            AFA Catcher/Processors 3
            
            501,642
            225,739
            140,460
            275,903
          
          
            Catch by CPs
            459,002
            206,551
            n/a
            252,451
          
          
            Catch by CVs 3
            
            42,640
            19,188
            n/a
            23,452
          
          
            Unlisted CP Limit 4
            
            2,508
            1,129
            n/a
            1,380
          
          
            AFA Motherships
            125,411
            56,435
            35,115
            68,976
          
          
            Excessive Harvesting Limit 5
            
            219,468
            n/a
            n/a
            n/a
          
          
            Excessive Processing Limit 6
            
            376,232
            n/a
            n/a
            n/a
          
          
            Aleutian Islands subarea ABC
            58,384
            n/a
            n/a
            n/a
          
          
            Aleutian Islands subarea TAC
            19,000
            n/a
            n/a
            n/a
          
          
            CDQ DFA
            1,900
            760
            n/a
            1,140
          
          
            ICA
            2,400
            1,200
            n/a
            1,200
          
          
            Aleut Corporation
            14,700
            14,700
            n/a
          
          
            Area harvest limit 7
            
            n/a
            n/a
            n/a
            n/a
          
          
            541
            17,515
            n/a
            n/a
            n/a
          
          
            542
            8,758
            n/a
            n/a
            n/a
          
          
            543
            2,919
            n/a
            n/a
            n/a
          
          
            Bogoslof District ICA 8
            
            75
            n/a
            n/a
            n/a
          
          

            1 Pursuant to § 679.20(a)(5)(i)(A), the annual Bering Sea subarea pollock TAC, after subtracting the CDQ DFA (10 percent) and the ICA (3.9 percent), is allocated as a DFA as follows: inshore sector-50 percent, catcher/processor sector (CPs)-40 percent, and mothership sector-10 percent. In the Bering Sea subarea, 45 percent of the DFA is allocated to the A season (January 20-June 10) and 55 percent of the DFA is allocated to the B season (June 10-November 1). Pursuant to § 679.20(a)(5)(iii)(B)(2)(i) through (iii), the annual Aleutian Islands subarea pollock TAC, after subtracting first for the CDQ DFA (10 percent) and second for the ICA (2,400 mt), is allocated to the Aleut Corporation for a directed pollock fishery. In the Aleutian Islands subarea, the A season is allocated up to 40 percent of the AI pollock ABC.
          
            2 In the Bering Sea subarea, pursuant to § 679.20(a)(5)(i)(C), no more than 28 percent of each sector's annual DFA may be taken from the SCA before noon, April 1.
          
            3 Pursuant to § 679.20(a)(5)(i)(A)(4), 8.5 percent of the DFA allocated to listed CPs shall be available for harvest only by eligible catcher vessels with a CP endorsement delivering to listed CPs, unless there is a CP sector cooperative for the year.
          
            4 Pursuant to § 679.20(a)(5)(i)(A)(4)(iii), the AFA unlisted CPs are limited to harvesting not more than 0.5 percent of the C/P sector's allocation of pollock.
          
            5 Pursuant to § 679.20(a)(5)(i)(A)(6), NMFS establishes an excessive harvesting share limit equal to 17.5 percent of the sum of the non-CDQ pollock DFAs.
          
            6 Pursuant to § 679.20(a)(5)(i)(A)(7), NMFS establishes an excessive processing share limit equal to 30.0 percent of the sum of the non-CDQ pollock DFAs.
          
            7 Pursuant to § 679.20(a)(5)(iii)(B)(6), NMFS establishes harvest limits for pollock in the A season in Area 541 no more than 30 percent, in Area 542 no more than 15 percent, and in Area 543 no more than 5 percent of the Aleutian Islands pollock ABC.
          
            8 Pursuant to § 679.22(a)(7)(B), the Bogoslof District is closed to directed fishing for pollock. The amounts specified are for incidental catch only and are not apportioned by season or sector.
        
        Allocation of the Atka Mackerel TACs
        Section 679.20(a)(8) allocates the Atka mackerel TACs to the Amendment 80 and BSAI trawl limited access sectors, after subtracting the CDQ reserves, ICAs for the BSAI trawl limited access sector and non-trawl gear sectors, and the jig gear allocation (Table 3). The percentage of the ITAC for Atka mackerel allocated to the Amendment 80 and BSAI trawl limited access sectors is listed in Table 33 to 50 CFR part 679 and in § 679.91. Pursuant to § 679.20(a)(8)(i), up to 2 percent of the Eastern Aleutian District and Bering Sea subarea Atka mackerel TAC may be allocated to vessels using jig gear. The percent of this allocation is recommended annually by the Council based on several criteria, including the anticipated harvest capacity of the jig gear fleet. The Council recommended, and NMFS proposes, a 0.5 percent allocation of the Atka mackerel TAC in the Eastern Aleutian District and Bering Sea subarea to jig gear in 2021 and 2022.
        Section 679.20(a)(8)(ii)(A) apportions the Atka mackerel TAC into two equal seasonal allowances. Section 679.23(e)(3) sets the first seasonal allowance for directed fishing with trawl gear from January 20 through June 10 (A season), and the second seasonal allowance from June 10 through December 31 (B season). Section 679.23(e)(4)(iii) applies Atka mackerel seasons to trawl CDQ Atka mackerel fishing. The ICA and jig gear allocations are not apportioned by season.
        Sections 679.20(a)(8)(ii)(C)(1)(i) and (ii) limit Atka mackerel catch within waters 0 nm to 20 nmi of Steller sea lion sites listed in Table 6 to 50 CFR part 679 and located west of 178° W longitude to no more than 60 percent of the annual TACs in Areas 542 and 543, and equally divides the annual TAC between the A and B seasons as defined at § 679.23(e)(3). Section 679.20(a)(8)(ii)(C)(2) requires that the annual TAC in Area 543 will be no more than 65 percent of the ABC in Area 543. Section 679.20(a)(8)(ii)(D) requires that any unharvested Atka mackerel A season allowance that is added to the B season be prohibited from being harvested within waters 0 nm to 20 nmi of Steller sea lion sites listed in Table 6 to 50 CFR part 679 and located in Areas 541, 542, and 543.Table 3 lists the proposed 2021 and 2022 Atka mackerel season allowances, area allowances, and the sector allocations. One Amendment 80 cooperative has formed for the 2021 fishing year. Because all Amendment 80 vessels are part of the cooperative, no allocation to the Amendment 80 limited access sector is required for 2021. The 2022 allocations for Atka mackerel between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2021. NMFS will post the 2022 Amendment 80 cooperatives and Amendment 80 limited access sector allocations on the Alaska Region website at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/sustainable-fisheries-alaska prior to the start of the fishing year on January 1, 2022, based on the harvest specifications effective on that date.
        
          Table 3—Proposed 2021 and 2022 Seasonal and Spatial Allowances, Gear Shares, CDQ Reserve, Incidental Catch Allowance (ICA), and Amendment 80 Allocations of the BSAI ATKA Mackerel TAC
          [Amounts are in metric tons]
          
            Sector 1
            
            Season 2 3 4
            
            2021 and 2022 allocation by area
            Eastern Aleutian 
              District/Bering 
              Sea
            
            Central Aleutian 
              District 5
              
            
            Western Aleutian 
              District 5
              
            
          
          
            TAC
            n/a
            22,540
            13,524
            18,418
          
          
            CDQ reserve
            Total
            2,412
            1,447
            1,971
          
          
             
            A
            1,206
            724
            985
          
          
             
            Critical habitat 5
            
            n/a
            434
            591
          
          
             
            B
            1,206
            724
            985
          
          
             
            Critical habitat 5
            
            n/a
            434
            591
          
          
            non-CDQ TAC
            n/a
            20,128
            12,077
            16,447
          
          
            ICA
            Total
            800
            75
            20
          
          
            Jig 6
            
            Total
            97
          
          
            BSAI trawl limited access
            Total
            1,923
            1,200
          
          
             
            A
            962
            600
          
          
             
            Critical habitat 5
            
            n/a
            360
          
          
             
            B
            962
            600
          
          
             
            Critical habitat 5
            
            n/a
            360
          
          
             
          
          
            Amendment 80
            Total
            17,308
            10,802
            16,427
          
          
             
            A
            8,654
            5,401
            8,214
          
          
             
            Critical habitat 5
            
            n/a
            3,241
            4,928
          
          
             
            B
            8,654
            5,401
            8,214
          
          
             
            Critical habitat 5
            
            n/a
            3,241
            4,928
          
          
            1 Section 679.20(a)(8)(ii) allocates the Atka mackerel TACs, after subtracting the CDQ reserves, ICAs, and the jig gear allocation, to the Amendment 80 and BSAI trawl limited access sectors. The allocation of the ITAC for Atka mackerel to the Amendment 80 and BSAI trawl limited access sectors is established in Table 33 to 50 CFR part 679 and § 679.91. The CDQ reserve is 10.7 percent of the TAC for use by CDQ participants (see §§ 679.20(b)(1)(ii)(C) and 679.31).
          
            2 Sections 679.20(a)(8)(ii)(A) and 679.22(a) establish temporal and spatial limitations for the Atka mackerel fishery.
          
            3 The seasonal allowances of Atka mackerel are 50 percent in the A season and 50 percent in the B season.
          
            4 Section 679.23(e)(3) authorizes directed fishing for Atka mackerel with trawl gear during the A season from January 20 to June 10, and the B season from June 10 to December 31.
          
            5 Section 679.20(a)(8)(ii)(C)(1)(i) limits no more than 60 percent of the annual TACs in Areas 542 and 543 to be caught inside of Steller sea lion critical habitat; § 679.20(a)(8)(ii)(C)(1)(ii) equally divides the annual TACs between the A and B seasons as defined at § 679.23(e)(3); and § 679.20(a)(8)(ii)(C)(2) requires that the TAC in Area 543 shall be no more than 65 percent of ABC in Area 543.
          
            6 Sections 679.2 and 679.20(a)(8)(i) require that up to 2 percent of the Eastern Aleutian District and Bering Sea subarea TAC be allocated to jig gear after subtraction of the CDQ reserve and ICA. The proposed amount of this allocation for 2021 and 2022 is 0.5 percent. The jig gear allocation is not apportioned by season.
        
        Allocation of the Pacific Cod TAC
        The Council separated BS and AI subarea OFLs, ABCs, and TACs for Pacific cod in 2014 (79 FR 12108; March 4, 2014). Section 679.20(b)(1)(ii)(C) allocates 10.7 percent of the BS TAC and the AI TAC to the CDQ Program. After CDQ allocations have been deducted from the respective BS and AI Pacific cod TACs, the remaining BS and AI Pacific cod TACs are combined for calculating further BSAI Pacific cod sector allocations. If the non-CDQ Pacific cod TAC is or will be reached in either the BS or the AI subareas, NMFS will prohibit directed fishing for non-CDQ Pacific cod in that subarea, as provided in § 679.20(d)(1)(iii).
        Sections 679.20(a)(7)(i) and (ii) allocate to the non-CDQ sectors the combined BSAI Pacific cod TAC, after subtracting 10.7 percent for the CDQ Program, as follows: 1.4 percent to vessels using jig gear, 2.0 percent to hook-and-line or pot CVs less than 60 ft (18.3 m) length overall (LOA), 0.2 percent to hook-and-line CVs greater than or equal to 60 ft (18.3 m) LOA, 48.7 percent to hook-and-line CPs, 8.4 percent to pot CVs greater than or equal to 60 ft (18.3 m) LOA, 1.5 percent to pot CPs, 2.3 percent to AFA trawl CPs, 13.4 percent to the Amendment 80 sector, and 22.1 percent to trawl CVs. The BSAI ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of BSAI Pacific cod TAC allocated to the hook-and-line and pot sectors. For 2021 and 2022, the Regional Administrator proposes a BSAI ICA of 400 mt, based on anticipated incidental catch by these sectors in other fisheries.

        The BSAI ITAC allocation of Pacific cod to the Amendment 80 sector is established in Table 33 to 50 CFR part 679 and § 679.91. One Amendment 80 cooperative has formed for the 2021 fishing year. Because all Amendment 80 vessels are part of the cooperative, no allocation to the Amendment 80 limited access sector is required for 2021. The 2022 allocations for Pacific cod between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2021. NMFS will post the 2022 Amendment 80 cooperatives and Amendment 80 limited access allocations on the Alaska Region website at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/sustainable-fisheries-alaska prior to the start of the fishing year on January 1, 2022, based on the harvest specifications effective on that date.
        The sector allocations of Pacific cod are apportioned into seasonal allowances to disperse the Pacific cod fisheries over the fishing year (see §§ 679.20(a)(7)(i)(B), 679.20 (a)(7)(iv)(A), and 679.23(e)(5)). In accordance with §§ 679.20(a)(7)(iv)(B) and (C), any unused portion of a Pacific cod seasonal allowance for any sector, except the jig sector, will become available at the beginning of that sector's next seasonal allowance.
        Section 679.20(a)(7)(vii) requires that the Regional Administrator establish an Area 543 Pacific cod harvest limit based on Pacific cod abundance in Area 543 as determined by the annual stock assessment process. Based on the 2019 stock assessment, the Regional Administrator has preliminarily determined for 2021 and 2022 that the estimated amount of Pacific cod abundance in Area 543 is 15.7 percent of total AI abundance. NMFS will first subtract the State GHL Pacific cod amount from the AI Pacific cod ABC. Then NMFS will determine the harvest limit in Area 543 by multiplying the percentage of Pacific cod estimated in Area 543 (15.7 percent) by the remaining ABC for AI Pacific cod. Based on these calculations, which rely on the 2019 stock assessment, the proposed Area 543 harvest limit is 2,166 mt. However, the final Area 543 harvest limit could change if the Pacific cod abundance in Area 543 changes based on the stock assessment in the final 2020 SAFE report.

        On March 21, 2019, the final rule adopting Amendment 113 to the FMP (81 FR 84434; November 23, 2016) was vacated by the U.S. District Court for the District of Columbia (Groundfish Forum v. Ross, No. 16-2495 (D.D.C. March 21, 2019)), and the corresponding regulations implementing Amendment 113 are no longer in effect. Therefore, this proposed rule is not specifying amounts for the AI Pacific Cod Catcher Vessel Harvest Set-Aside Program (see §  679.20(a)(7)(viii)).
        Table 4 lists the CDQ and non-CDQ seasonal allowances by gear based on the proposed 2021 and 2022 Pacific cod TACs; the sector allocation percentages of Pacific cod set forth at §§ 679.20(a)(7)(i)(B) and (a)(7)(iv)(A); and the seasons set forth at § 679.23(e)(5).
        
          Table 4-Proposed 2021 and 2022 Sector Allocations and Seasonal Allowances of the BSAI 1 Pacific COD TAC
          [Amounts are in metric tons]
          
            Sector
            Percent
            2021 and 2022 share of gear sector total
            2021 and 2022 share of sector total
            2021 and 2022 seasonal apportionment
            Season
            Amount
          
          
            Total Bering Sea TAC
            n/a
            92,633
            n/a
            n/a
            n/a
          
          
            Bering Sea CDQ
            n/a
            9,912
            n/a
            See § 679.20(a)(7)(i)(B)
            n/a
          
          
            Bering Sea non-CDQ TAC
            n/a
            82,721
            n/a
            n/a
            n/a
          
          
            Total Aleutian Islands TAC
            n/a
            13,796
            n/a
            n/a
            n/a
          
          
            Aleutian Islands CDQ
            n/a
            1,476
            n/a
            See § 679.20(a)(7)(i)(B)
            n/a
          
          
            Aleutian Islands non-CDQ TAC
            n/a
            12,320
            n/a
            n/a
            n/a
          
          
            Western Aleutians Islands Limit
            n/a
            2,166
            n/a
            n/a
            n/a
          
          
            Total BSAI non-CDQ TAC 1
            
            100
            95,041
            n/a
            n/a
            n/a
          
          
            Total hook-and-line/pot gear
            61
            57,785
            n/a
            n/a
            n/a
          
          
            Hook-and-line/pot ICA 2
            
            n/a
            n/a
            400
            n/a
            n/a
          
          
            Hook-and-line/pot sub-total
            n/a
            57,385
            n/a
            n/a
            n/a
          
          
            Hook-and-line catcher/processors
            49
            n/a
            45,965
            Jan 1-Jun 10 Jun 10-Dec 31 
            
            23,442 22,523
            
          
          
            Hook-and-line catcher vessels ≥60 ft LOA
            0
            n/a
            189
            Jan 1-Jun 10 Jun 10-Dec 31 
            
            96 92
            
          
          
            Pot catcher/processors
            2
            n/a
            1,416
            Jan 1-Jun 10 Sept 1-Dec 31 
            
            722 694
            
          
          
            Pot catcher vessels ≥60 ft LOA
            8
            n/a
            7,928
            Jan 1-Jun 10 Sept 1-Dec 31 
            
            4,043 3,885
            
          
          
            Catcher vessels <60 ft LOA using hook-and-line or pot gear
            2
            n/a
            1,888
            n/a
            n/a
          
          
            Trawl catcher vessels
            22
            21,004
            n/a
            Jan 20-Apr 1 Apr 1-Jun 10 
              Jun 10-Nov 1 
            
            15,543 2,310 
              3,151
            
          
          
            AFA trawl catcher/processors
            2
            2,186
            n/a
            Jan 20-Apr 1Apr 1-Jun 10
              Jun 10-Nov 1
            
            1,639 546 
            
          
          
            Amendment 80
            13
            12,736
            n/a
            Jan 20-Apr 1Apr 1-Jun 10 
              Jun 10-Dec 31
            
            9,552 3,184 
            
          
          
            
            Jig
            1
            1,331
            n/a
            Jan 1-Apr 30Apr 30-Aug 31
              Aug 31-Dec 31
            
            798 266
              266
            
          
          
            1 The non-CDQ sector allocations and seasonal allowances for BSAI Pacific cod TAC are based on the sum of the BS and AI Pacific cod non-CDQ TACs, after subtraction of the reserve for the CDQ Program. If the non-CDQ TAC for Pacific cod in either the AI or BS is reached, then directed fishing for the non-CDQ sectors will be prohibited for Pacific cod in that subarea, even if a BSAI allowance remains.
          
            2 The ICA for the hook-and-line and pot sectors will be deducted from the aggregate portion of Pacific cod TAC allocated to the hook-and-line and pot sectors. The Regional Administrator proposes an ICA of 400 mt for 2021 and 2022 based on anticipated incidental catch in these fisheries.
        
        Sablefish Gear Allocation

        Sections 679.20(a)(4)(iii) and (iv) require allocation of sablefish TAC for the BS and AI between trawl gear and hook-and-line or pot gear. Gear allocations of the sablefish TAC for the BS are 50 percent for trawl gear and 50 percent for hook-and-line or pot gear. Gear allocations of the TAC for the AI are 25 percent for trawl gear and 75 percent for hook-and-line or pot gear. Section 679.20(b)(1)(ii)(B) requires that NMFS apportion 20 percent of the hook-and-line or pot gear allocation of sablefish TAC to the CDQ reserve for each subarea. Also, § 679.20(b)(1)(ii)(D)(1) requires that 7.5 percent of the trawl gear allocation of sablefish TAC from the non-specified reserve, established under § 679.20(b)(1)(i), be apportioned to the CDQ reserve. The Council recommended that only trawl sablefish TAC be established biennially. The harvest specifications for the hook-and-line or pot gear sablefish Individual Fishing Quota (IFQ) fisheries are limited to the 2021 fishing year to ensure those fisheries are conducted concurrently with the halibut IFQ fishery. Concurrent sablefish and halibut IFQ fisheries reduce the potential for discards of halibut and sablefish in those fisheries. The sablefish IFQ fisheries remain closed at the beginning of each fishing year until the final harvest specifications for the sablefish IFQ fisheries are in effect. Table 5 lists the proposed 2021 and 2022 gear allocations of the sablefish TAC and CDQ reserve amounts.
        
          Table 5—Proposed 2021 and 2022 Gear Shares and CDQ Reserve of BSAI Sablefish TACs
          [Amounts are in metric tons]
          
            Subarea and gear
            Percent of TAC
            2021 Share of TAC
            2021 ITAC 1
            
            2021 CDQreserve
            
            2022 Shareof TAC
            
            2022 ITAC
            2022 CDQreserve
            
          
          
            Bering Sea:
          
          
            Trawl
            50
            1,433
            1,218
            107
            1,433
            1,218
            107
          
          
            Hook-and-line gear/pot 2
            
            50
            1,433
            n/a
            287
            n/a
            n/a
            n/a
          
          
            Total
            100
            2,865
            1,218
            394
            1,433
            1,218
            107
          
          
            Aleutian Islands:
          
          
            Trawl
            25
            625
            531
            47
            625
            531
            47
          
          
            Hook-and-line gear/pot 2
            
            75
            1,875
            n/a
            375
            n/a
            n/a
            n/a
          
          
            Total
            100
            2,500
            531
            422
            625
            531
            47
          
          
            1 For the sablefish TAC allocated to vessels using trawl gear, 15 percent of TAC is apportioned to the non-specified reserve (§ 679.20(b)(1)(i)). The ITAC is the remainder of the TAC after subtracting these reserves. In the BS and AI, 7.5 percent of the trawl non-specified reserve is assigned to the CDQ reserves (§ 679.20(b)(1)(ii)(D)(1)).
          
            2 For the sablefish TAC allocated to vessels using hook-and-line or pot gear, 20 percent of the allocated TAC is reserved for use by CDQ participants (§ 679.20(b)(1)(ii)(B)). The Council recommended that specifications for the hook-and-line and pot gear sablefish IFQ fisheries be limited to one year.
          
            Note: Seasonal or sector apportionments may not total precisely due to rounding.
        
        Allocation of the AI Pacific Ocean Perch, and BSAI Flathead Sole, Rock Sole, and Yellowfin Sole TACs
        Sections 679.20(a)(10)(i) and (ii) require that NMFS allocate AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole TACs between the Amendment 80 sector and the BSAI trawl limited access sector, after subtracting 10.7 percent for the CDQ reserves and amounts for ICAs for the BSAI trawl limited access sector and vessels using non-trawl gear. The allocation of the ITAC for AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole to the Amendment 80 sector is established in Tables 33 and 34 to 50 CFR part 679 and in § 679.91.

        One Amendment 80 cooperative has formed for the 2021 fishing year. Because all Amendment 80 vessels are part of the cooperative, no allocation to the Amendment 80 limited access sector is required for 2021. The 2022 allocations for Amendment 80 species between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2021. NMFS will post the 2022 Amendment 80 cooperatives and Amendment 80 limited access sector allocations on the Alaska Region website at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/sustainable-fisheries-alaska prior to the start of the fishing year on January 1, 2022, based on the harvest specifications effective on that date. Section 679.91(i)(2) establishes each Amendment 80 cooperative ABC reserve to be the ratio of each cooperatives' quota share units and the total Amendment 80 quota share units, multiplied by the Amendment 80 ABC reserve for each respective species. Table 6 lists the proposed 2021 and 2022 allocations of the AI Pacific ocean perch, and BSAI flathead sole, rock sole, and yellowfin sole TACs.
        
          Table 6—Proposed 2021 and 2022 Community Development Quota (CDQ) Reserves, Incidental Catch Amounts (ICAs), and Amendment 80 Allocations of the Aleutian Islands Pacific Ocean Perch, and BSAI Flathead Sole, Rock Sole, and Yellowfin Sole TACs
          [Amounts are in metric tons]
          
            Sector
            2021 and 2022 allocations
            Pacific ocean perch
            EasternAleutian
              District
            
            CentralAleutian
              District
            
            WesternAleutian
              District
            
            Flathead sole
            BSAI
            Rock sole
            BSAI
            Yellowfin sole
            BSAI
          
          
            TAC
            10,619
            7,817
            10,000
            24,000
            49,000
            168,900
          
          
            CDQ
            1,136
            836
            1,070
            2,568
            5,243
            18,072
          
          
            ICA
            100
            60
            10
            3,000
            6,000
            4,000
          
          
            BSAI trawl limited access
            938
            692
            178
            
            
            23,673
          
          
            Amendment 80
            8,444
            6,229
            8,742
            18,432
            37,757
            123,154
          
        
        Section 679.2 defines the ABC surplus for flathead sole, rock sole, and yellowfin sole as the difference between the annual ABC and TAC for each species. Section 679.20(b)(1)(iii) establishes ABC reserves for flathead sole, rock sole, and yellowfin sole. The ABC surpluses and the ABC reserves are necessary to mitigate the operational variability, environmental conditions, and economic factors that may constrain the CDQ groups and the Amendment 80 cooperatives from achieving, on a continuing basis, the optimum yield in the BSAI groundfish fisheries. NMFS, after consultation with the Council, may set the ABC reserve at or below the ABC surplus for each species, thus maintaining the TAC below ABC limits. An amount equal to 10.7 percent of the ABC reserves will be allocated as CDQ ABC reserves for flathead sole, rock sole, and yellowfin sole. Section 679.31(b)(4) establishes the annual allocations of CDQ ABC reserves among the CDQ groups. The Amendment 80 ABC reserves are the ABC reserves minus the CDQ ABC reserves and are allocated to each Amendment 80 cooperative pursuant to § 679.91(i)(2). Table 7 lists the proposed 2021 and 2022 ABC surplus and ABC reserves for BSAI flathead sole, rock sole, and yellowfin sole.
        
          Table 7—Proposed 2021 and 2022 ABC Surplus, ABC Reserves, Community Development Quota (CDQ) ABC Reserves, and Amendment 80 ABC Reserves in the BSAI for Flathead Sole, Rock Sole, and Yellowfin Sole
          [Amounts are in metric tons]
          
            Sector
            Flathead sole
            Rock sole
            Yellowfin sole
          
          
            ABC
            71,079
            245,400
            261,497
          
          
            TAC
            24,000
            49,000
            168,900
          
          
            ABC surplus
            47,079
            196,400
            92,597
          
          
            ABC reserve
            47,079
            196,400
            92,597
          
          
            CDQ ABC reserve
            5,037
            21,015
            9,908
          
          
            Amendment 80 ABC reserve
            42,042
            175,385
            82,689
          
        
        Proposed PSC Limits for Halibut, Salmon, Crab, and Herring
        Sections 679.21(b), (e), (f), and (g) set forth the BSAI PSC limits. Pursuant to § 679.21(b)(1), the annual BSAI halibut PSC limits total 3,515 mt. Section 679.21(b)(1) allocates 315 mt of the halibut PSC limit as the PSQ reserve for use by the groundfish CDQ Program, 1,745 mt of the halibut PSC limit for the Amendment 80 sector, 745 mt of the halibut PSC limit for the BSAI trawl limited access sector, and 710 mt of the halibut PSC limit for the BSAI non-trawl sector.
        Sections 679.21(b)(1)(iii)(A) and (B) authorize apportionment of the BSAI non-trawl halibut PSC limit into PSC allowances among six fishery categories, and §§ 679.21(b)(1)(ii)(A) and (B), (e)(3)(i)(B), and (e)(3)(iv) require apportionment of the BSAI trawl limited access sector's halibut and crab PSC limits into PSC allowances among seven fishery categories. Table 10 lists the proposed fishery PSC allowances for the BSAI trawl limited access sector fisheries, and Table 11 lists the proposed fishery PSC allowances for the non-trawl fisheries.

        Pursuant to Section 3.6 of the FMP, the Council recommends, and NMFS proposes, that certain specified non-trawl fisheries be exempt from the halibut PSC limit. As in past years, after consultation with the Council, NMFS proposes to exempt the pot gear fishery, the jig gear fishery, and the sablefish IFQ hook-and-line gear fishery categories from halibut bycatch restrictions for the following reasons: (1) The pot gear fisheries have low halibut bycatch mortality; (2) NMFS estimates halibut mortality for the jig gear fleet to be negligible because of the small size of the fishery and the selectivity of the gear; and (3) the sablefish and halibut IFQ fisheries have low halibut bycatch mortality because the IFQ Program requires legal-size halibut to be retained by vessels using hook-and-line gear if a halibut IFQ permit holder or a hired master is aboard and is holding unused halibut IFQ for that vessel category and the IFQ regulatory area in which the vessel is operating (§ 679.7(f)(11)).
        As of October 15, 2020, total groundfish catch for the pot gear fishery in the BSAI was 19,733 mt, with an associated halibut bycatch mortality of 5 mt. The 2020 jig gear fishery harvested about 10 mt of groundfish. Most vessels in the jig gear fleet are exempt from observer coverage requirements. As a result, observer data are not available on halibut bycatch in the jig gear fishery. As mentioned above, NMFS estimates a negligible amount of halibut bycatch mortality because of the selective nature of jig gear and the low mortality rate of halibut caught with jig gear and released.
        Under § 679.21(f)(2), NMFS annually allocates portions of either 33,318, 45,000, 47,591, or 60,000 Chinook salmon PSC limits among the AFA sectors, depending on past bycatch performance, on whether Chinook salmon bycatch incentive plan agreements (IPAs) are formed, and on whether NMFS determines it is a low Chinook salmon abundance year. NMFS will determine that it is a low Chinook salmon abundance year when abundance of Chinook salmon in western Alaska is less than or equal to 250,000 Chinook salmon. The State provides to NMFS an estimate of Chinook salmon abundance using the 3-System Index for western Alaska, based on the Kuskokwim, Unalakleet, and Upper Yukon aggregate stock grouping.
        If an AFA sector participates in an approved IPA and has not exceeded its performance standard under § 679.21(f)(6), and if it is not a low Chinook salmon abundance year, then NMFS will allocate a portion of the 60,000 Chinook salmon PSC limit to that sector as specified in § 679.21(f)(3)(iii)(A). If no IPA is approved, or if the sector has exceeded its performance standard under § 679.21(f)(6), and if it is not a low abundance year, then NMFS will allocate a portion of the 47,591 Chinook salmon PSC limit to that sector as specified in § 679.21(f)(3)(iii)(C). If an AFA sector participates in an approved IPA and has not exceeded its performance standard under § 679.21(f)(6) in a low abundance year, then NMFS will allocate a portion of the 45,000 Chinook salmon PSC limit to that sector as specified in § 679.21(f)(3)(iii)(B). If no IPA is approved, or if the sector has exceeded its performance standard under § 679.21(f)(6), and if in a low abundance year, then NMFS will allocate a portion of the 33,318 Chinook salmon PSC limit to that sector as specified in § 679.21(f)(3)(iii)(D).

        NMFS has determined that 2020 was a low Chinook salmon abundance year, based on the State's estimate that Chinook salmon abundance in western Alaska is less than 250,000 Chinook salmon. Therefore, in 2021, the Chinook salmon PSC limit is 45,000 Chinook salmon, allocated to each sector as specified in § 679.21(f)(3)(iii)(B). The AFA sector Chinook salmon allocations are also seasonally apportioned with 70 percent of the allocation for the A season pollock fishery, and 30 percent of the allocation for the B season pollock fishery (§§ 679.21(f)(3)(i) and 679.23(e)(2)). In 2021, the Chinook salmon bycatch performance standard under § 679.21(f)(6) is 33,318 Chinook salmon, allocated to each sector as specified in § 679.21(f)(3)(iii)(D). NMFS publishes the approved IPAs, allocations, and reports at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/sustainable-fisheries-alaska.
        
        Section 679.21(g)(2)(i) specifies 700 fish as the 2021 and 2022 Chinook salmon PSC limit for the AI pollock fishery. Section 679.21(g)(2)(ii) allocates 7.5 percent, or 53 Chinook salmon, as the AI PSQ reserve for the CDQ Program, and allocates the remaining 647 Chinook salmon to the non-CDQ fisheries.
        Section 679.21(f)(14)(i) specifies 42,000 fish as the 2021 and 2022 non-Chinook salmon PSC limit for vessels using trawl gear from August 15 through October 14 in the Catcher Vessel Operational Area (CVOA). Section 679.21(f)(14)(ii) allocates 10.7 percent, or 4,494 non-Chinook salmon, in the CVOA as the PSQ reserve for the CDQ Program, and allocates the remaining 37,506 non-Chinook salmon in the CVOA to the non-CDQ fisheries.

        PSC limits for crab and herring are specified annually based on abundance and spawning biomass. Due to the lack of new information as of October 2020 regarding herring PSC limits and apportionments, the Council recommended, and NMFS proposes, basing the herring 2021 and 2022 PSC limits and apportionments on the 2019 survey data. The Council will reconsider these amounts in December 2020. Section 679.21(e)(3)(i)(A)(1) allocates 10.7 percent of each trawl gear PSC limit specified for crab as a PSQ reserve for use by the groundfish CDQ Program.
        Based on the most recent (2019) survey data, the red king crab mature female abundance is estimated at 9.668 million red king crabs, and the effective spawning biomass is estimated at 25.120 million lbs (11,394 mt). Based on the criteria set out at § 679.21(e)(1)(i), the proposed 2021 and 2022 PSC limit of red king crab in Zone 1 for trawl gear is 97,000 animals. This limit derives from the mature female abundance estimate of more than 8.4 million red king crab and the effective spawning biomass estimate of more than 14.5 million lbs (6,577 mt) but less than 55 million lbs (24,948 mt).
        Section 679.21(e)(3)(ii)(B)(2) establishes criteria under which NMFS must specify an annual red king crab bycatch limit for the Red King Crab Savings Subarea (RKCSS) if the State has established a GHL fishery for red king crab in the Bristol Bay area in the previous year. The regulations limit the bycatch in the RKCSS to up to 25 percent of the red king crab PSC allowance, based on the need to optimize the groundfish harvest relative to red king crab bycatch. NMFS proposes the Council's recommendation that the red king crab bycatch limit within the RKCSS for 2021 and 2022 be equal to 25 percent of the red king crab PSC allowance (Table 9).

        Based on the most recent (2019) survey data from the NMFS annual bottom trawl survey, Tanner crab (Chionoecetes bairdi) abundance is estimated at 541 million animals. Pursuant to criteria set out at § 679.21(e)(1)(ii), the calculated 2021 and 2022 C. bairdi crab PSC limit for trawl gear is 980,000 animals in Zone 1, and 2,970,000 animals in Zone 2. The limit in Zone 1 is based on the abundance of C. bairdi (estimated at 541 million animals), which is greater than 400 million animals. The limit in Zone 2 is based on the abundance of C. bairdi (estimated at 541 million animals), which is greater than 400 million animals.

        Pursuant to § 679.21(e)(1)(iii), the PSC limit for trawl gear for snow crab (C. opilio) is based on total abundance as indicated by the NMFS annual bottom trawl survey. The C. opilio crab PSC limit in the C. opilio bycatch limitation zone (COBLZ) is set at 0.1133 percent of the Bering Sea abundance index minus 150,000 crabs. Based on the most recent (2019) survey estimate of 11.57 billion animals, the calculated C. opilio crab PSC limit is 13,108,810 animals. If the total abundance times 0.1133 percent is greater than 13 million, then the maximum PSC is set at 12.850 million animals.
        Pursuant to § 679.21(e)(1)(v), the PSC limit of Pacific herring caught while conducting any trawl operation for BSAI groundfish is 1 percent of the annual eastern Bering Sea herring biomass. The best estimate of 2021 and 2022 herring biomass is 253,207 mt. This amount was developed by the Alaska Department of Fish and Game based on biomass for spawning aggregations. Therefore, the herring PSC limit proposed for 2021 and 2022 is 2,532 mt for all trawl gear as listed in Tables 8 and 9.
        Section 679.21(e)(3)(i)(A) requires that PSQ reserves be subtracted from the total trawl PSC limits. The 2021 crab and halibut PSC limits assigned to the Amendment 80 and BSAI trawl limited access sectors are listed in Table 35 to 50 CFR part 679. The resulting proposed allocations of crab and halibut PSC limits to CDQ PSQ, the Amendment 80 sector, and the BSAI trawl limited access sector are listed in Table 8. Pursuant to §§  679.21(b)(1)(i), 679.21(e)(3)(vi), and 679.91(d) through (f), crab and halibut trawl PSC limits assigned to the Amendment 80 sector are then further allocated to Amendment 80 cooperatives as cooperative quotas. Crab and halibut PSC cooperative quotas assigned to Amendment 80 cooperatives are not allocated to specific fishery categories.

        One Amendment 80 cooperative has formed for the 2021 fishing year. Because all Amendment 80 vessels are part of the cooperative, no PSC limit allocation to the Amendment 80 limited access sector is required for 2021. The 2022 PSC limit allocations between Amendment 80 cooperatives and the Amendment 80 limited access sector will not be known until eligible participants apply for participation in the program by November 1, 2021. NMFS will post the 2022 Amendment 80 cooperatives and Amendment 80 limited access sector allocations on the Alaska Region website at https://www.fisheries.noaa.gov/alaska/sustainable-fisheries/sustainable-fisheries-alaska prior to the start of the fishing year on January 1, 2022, based on the harvest specifications effective on that date.
        Sections 679.21(b)(2) and (e)(5) authorize NMFS, after consulting with the Council, to establish seasonal apportionments of halibut and crab PSC amounts for the BSAI non-trawl, BSAI trawl limited access, and Amendment 80 limited access sectors to maximize the ability of the fleet to harvest the available groundfish TAC and to minimize bycatch. The factors considered are (1) seasonal distribution of prohibited species, (2) seasonal distribution of target groundfish species relative to prohibited species distribution, (3) prohibited species bycatch needs on a seasonal basis relevant to prohibited species biomass and expected catches of target groundfish species, (4) expected variations in bycatch rates throughout the year, (5) expected changes in directed groundfish fishing seasons, (6) expected start of fishing effort, and (7) economic effects of establishing seasonal prohibited species apportionments on segments of the target groundfish industry. Based on this criteria, the Council recommended, and NMFS proposes, the seasonal PSC apportionments in Tables 10 and 11 to maximize harvest among gear types, fisheries, and seasons, while minimizing bycatch of PSC.
        
          Table 8—Proposed 2021 and 2022 Apportionment of Prohibited Species Catch Allowances to Non-Trawl Gear, the CDQ Program, Amendment 80, and the BSAI Trawl Limited Access Sectors
          
            PSC species and area 1
            
            Total PSC
            Non-trawlPSC
            
            CDQ PSQreserve 2
              
            
            Trawl PSCremaining after CDQ PSQ
            
            Amendment 80 sector 3
            
            BSAI trawllimited
              access sector
            
            BSAI PSClimits not
              allocated 2
              
            
          
          
            Halibut mortality (mt) BSAI
            3,515
            710
            315
            n/a
            1,745
            745
            n/a
          
          
            Herring (mt) BSAI
            2,532
            n/a
            n/a
            n/a
            n/a
            n/a
            n/a
          
          
            Red king crab (animals) Zone 1
            97,000
            n/a
            10,379
            86,621
            43,293
            26,489
            16,839
          
          
            
              C. opilio (animals) COBLZ
            12,850,000
            n/a
            1,374,950
            11,475,050
            5,639,987
            3,688,081
            2,146,982
          
          
            
              C. bairdi crab (animals) Zone 1
            980,000
            n/a
            104,860
            875,140
            368,521
            411,228
            95,390
          
          
            
              C. bairdi crab (animals) Zone 2
            2,970,000
            n/a
            317,790
            2,652,210
            627,778
            1,241,500
            782,932
          
          
            1 Refer to § 679.2 for definitions of areas and zones.
          
            2 The CDQ PSQ reserve for crab species is 10.7 percent of each crab PSC limit.
          
            3 The Amendment 80 program reduced apportionment of the trawl PSC limits for crab below the total PSC limit. These reductions are not apportioned to other gear types or sectors.
        
        
          Table 9—Proposed 2021 and 2022 Herring and Red King Crab Savings Subarea Prohibited Species Catch Allowances for all Trawl Sectors
          
            Fishery categories
            Herring (mt) BSAI
            Red king crab (animals)Zone 1
            
          
          
            Yellowfin sole
            110
            n/a
          
          
            Rock sole/flathead sole/Alaska plaice/other flatfish 1
            
            54
            n/a
          
          
            Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish
            7
            n/a
          
          
            Rockfish
            7
            n/a
          
          
            Pacific cod
            13
            n/a
          
          
            Midwater trawl pollock
            2,299
            n/a
          
          
            Pollock/Atka mackerel/other species 2 3
            
            42
            n/a
          
          
            Red king crab savings subarea non-pelagic trawl gear 4
            
            n/a
            24,250
          
          
            
            Total trawl PSC
            2,532
            97,000
          
          
            1 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), Alaska plaice, arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            2 Pollock other than midwater trawl pollock, Atka mackerel, and “other species” fishery category.
          
            3 Other species” for PSC monitoring includes skates, sharks, and octopuses.
          

            4 In October 2020, the Council recommended and NMFS proposes that the red king crab bycatch limit for non-pelagic trawl fisheries within the RKCSS be limited to 25 percent of the red king crab PSC allowance (see § 679.21(e)(3)(ii)(B)(2)).
          
            Note: Species apportionments may not total precisely due to rounding.
        
        
          Table 10—Proposed 2021 and 2022 Prohibited Species Bycatch Allowances for the BSAI Trawl Limited Access Sector
          
            BSAI trawl limited access sector fisheries
            Prohibited species and area 1
            
            Halibutmortality
              (mt) BSAI
            
            Red king crab (animals)Zone 1
            
            
              C. opilio
              (animals)
              COBLZ
            
            
              C. bairdi (animals)
            Zone 1
            Zone 2
          
          
            Yellowfin sole
            150
            23,338
            3,476,708
            346,228
            1,185,500
          
          
            Rock sole/flathead sole/other flatfish 2
            
            
            
            
            
            
          
          
            Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish
            
            
            
            
            
          
          
            Rockfish April 15-December 31
            4
            
            5,743
            
            1,000
          
          
            Pacific cod
            391
            2,954
            148,192
            60,000
            49,999
          
          
            Pollock/Atka mackerel/other species 3
            
            200
            197
            57,438
            5,000
            5,000
          
          
            Total BSAI trawl limited access sector PSC
            745
            26,489
            3,688,081
            411,228
            1,241,500
          
          
            1 Refer to § 679.2 for definitions of areas and zones.
          
            2 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), Alaska plaice, arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            3 “Other species” for PSC monitoring includes skates, sharks, and octopuses.
          
            Note: Species apportionments may not total precisely due to rounding.
        
        
          Table 11—Proposed 2021 and 2022 Halibut Prohibited Species Bycatch Allowances for Non-Trawl Fisheries
          
            Halibut mortality (mt) BSAI
            Non-trawl fisheries
            Seasons
            Catcher/processor
            
            Catcher vessel
            All Non-Trawl
          
          
            Pacific cod
            Annual Pacific cod
            648
            13
            661
          
          
             
            January 1-June 10
            388
            9
            n/a
          
          
             
            June 10-August 15
            162
            2
            n/a
          
          
             
            August 15-December 31
            98
            2
            n/a
          
          
            Non-Pacific cod non-trawl—Total
            May 1-December 31
            n/a
            n/a
            49
          
          
            Groundfish pot and jig
            n/a
            n/a
            n/a
            Exempt
          
          
            Sablefish hook-and-line
            n/a
            n/a
            n/a
            Exempt
          
          
            Total for all non-trawl PSC
            n/a
            n/a
            n/a
            710
          
        
        Halibut Discard Mortality Rates
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut incidental catch rates, halibut discard mortality rates (DMRs), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. Halibut incidental catch rates are based on observers' estimates of halibut incidental catch in the groundfish fishery. DMRs are estimates of the proportion of incidentally caught halibut that do not survive after being returned to the sea. The cumulative halibut mortality that accrues to a particular halibut PSC limit is the product of a DMR multiplied by the estimated halibut PSC. DMRs are estimated using the best scientific information available in conjunction with the annual BSAI stock assessment process. The DMR methodology and findings are included as an appendix to the annual BSAI groundfish SAFE report.

        In 2016, the DMR estimation methodology underwent revisions per the Council's directive. An interagency halibut working group (International Pacific Halibut Commission, Council, and NMFS staff) developed improved estimation methods that have undergone review by the Plan Team, SSC, and the Council. A summary of the revised methodology is included in the BSAI proposed 2017 and 2018 harvest specifications (81 FR 87863; December 6, 2016), and the comprehensive discussion of the working group's statistical methodology is available from the Council (see ADDRESSES). The DMR working group's revised methodology is intended to improve estimation accuracy, transparency, and transferability used for calculating DMRs. The working group will continue to consider improvements to the methodology used to calculate halibut mortality, including potential changes to the reference period (the period of data used for calculating the DMRs). Future DMRs may change based on additional years of observer sampling, which could provide more recent and accurate data and which could improve the accuracy of estimation and progress on methodology. The methodology will continue to ensure that NMFS is using DMRs that more accurately reflect halibut mortality, which will inform the different sectors of their estimated halibut mortality and allow specific sectors to respond with methods that could reduce mortality and, eventually, the DMR for that sector.
        In October 2020, the Council recommended halibut DMRs derived from the revised methodology for the proposed 2021 and 2022 DMRs. The proposed 2021 and 2022 DMRs use an updated 2-year reference period. Comparing the proposed 2021 and 2022 DMRs to the final DMRs from the 2020 and 2021 harvest specifications, the DMR for motherships and CPs using non-pelagic trawl gear increased to 84 percent from 75 percent, the DMR for CVs using non-pelagic trawl gear increased to 59 percent from 58 percent, the DMR for CPs using hook-and-line gear remained at 9 percent, the DMR for CVs using hook-and-line gear remained at 9 percent, and the DMR for pot gear increased to 32 percent from 27 percent. Table 12 lists the proposed 2021 and 2022 DMRs.
        
          Table 12—Proposed 2021 and 2022 Pacific Halibut Discard Mortality Rates (DMR) for the BSAI
          
            Gear
            Sector
            Halibut discard mortality rate (percent)
          
          
            Pelagic trawl
            All
            100
          
          
            Non-pelagic trawl
            Mothership and catcher/processor
            84
          
          
            Non-pelagic trawl
            Catcher vessel
            59
          
          
            Hook-and-line
            Catcher vessel
            9
          
          
            Hook-and-line
            Catcher/processor
            9
          
          
            Pot
            All
            32
          
        
        Listed AFA C/P Sideboard Limits
        Pursuant to § 679.64(a), the Regional Administrator is responsible for restricting the ability of listed AFA CPs to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA fishery and from fishery cooperatives in the directed pollock fishery. These restrictions are set out as sideboard limits on catch. On February 8, 2019, NMFS published a final rule (84 FR 2723) that implemented regulations to prohibit non-exempt AFA CPs from directed fishing for groundfish species or species groups subject to sideboard limits (see § 679.20(d)(1)(iv)(D) and Table 54 to 50 CFR part 679). NMFS proposes to exempt AFA CPs from a yellowfin sole sideboard limit pursuant to § 679.64(a)(1)(v) because the proposed 2021 and 2022 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than 125,000 mt.
        Section 679.64(a)(2) and Tables 40 and 41 to 50 CFR part 679 establish a formula for calculating PSC sideboard limits for halibut and crab caught by listed AFA CPs. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692; December 30, 2002) and Amendment 80 (72 FR 52668; September 14, 2007). PSC species listed in Table 13 that are caught by listed AFA CPs participating in any groundfish fishery other than pollock will accrue against the proposed 2021 and 2022 PSC sideboard limits for the listed AFA CPs. Sections 679.21(b)(4)(iii), (e)(3)(v), and (e)(7) authorize NMFS to close directed fishing for groundfish other than pollock for listed AFA CPs once a proposed 2021 or 2022 PSC sideboard limit listed in Table 13 is reached. Pursuant to §§ 679.21(b)(1)(ii)(C) and (e)(3)(ii)(C), halibut or crab PSC by listed AFA CPs while fishing for pollock will accrue against the PSC allowances annually specified for the pollock/Atka mackerel/“other species” fishery categories, according to §§ 679.21(b)(1)(ii)(B) and (e)(3)(iv).
        
          Table 13—Proposed 2021 and 2022 BSAI American Fisheries Act Listed Catcher/Processor Prohibited Species Sideboard Limits
          
            PSC species and area 1
            
            Ratio of PSC to total PSC
            Proposed 2021 and 2022 PSC available to trawl vessels after subtraction of PSQ 2
            
            Proposed 2021 and 2022 CP sideboard limit 2
            
          
          
            BSAI Halibut mortality
            n/a
            n/a
            286
          
          
            Red king crab Zone 1
            0.007
            86,621
            606
          
          
            
              C. opilio (COBLZ)
            0.153
            11,475,050
            1,755,683
          
          
            
              C. bairdi Zone 1
            0.140
            875,140
            122,520
          
          
            
              C. bairdi Zone 2
            0.050
            2,652,210
            132,611
          
          
            1 Refer to § 679.2 for definitions of areas and zones.
          
            2 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
        
        
        AFA CV Sideboard Limits
        Pursuant to §  679.64(b), the Regional Administrator is responsible for restricting the ability of AFA CVs to engage in directed fishing for groundfish species other than pollock to protect participants in other groundfish fisheries from adverse effects resulting from the AFA and from fishery cooperatives in the pollock directed fishery. On February 8, 2019, NMFS published a final rule (84 FR 2723) that implemented regulations to prohibit non-exempt AFA CVs from directed fishing for a majority of the groundfish species or species groups subject to sideboard limits (see § 679.20(d)(1)(iv)(D) and Table 55 to 50 CFR part 679). The remainder of the sideboard limits for non-exempt AFA CVs are proposed in Table 14.
        Sections 679.64(b)(3) and (b)(4) establish formulas for setting AFA CV groundfish and halibut and crab PSC sideboard limits for the BSAI. The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the AFA (67 FR 79692; December 30, 2002) and Amendment 80 (72 FR 52668; September 14, 2007). NMFS proposes to exempt AFA CVs from a yellowfin sole sideboard limit pursuant to § 679.64(b)(6) because the proposed 2021 and 2022 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than 125,000 mt. Table 14 lists the proposed 2021 and 2022 AFA CV sideboard limits.
        
          Table 14—Proposed 2021 and 2022 BSAI Pacific Cod Sideboard Limits for American Fisheries Act Catcher Vessels (CVs)
          [Amounts are in metric tons]
          
            Fishery by area/gear/season
            Ratio of 1995-1997 AFA CV catch to 1995-1997 TAC
            2021 and 2022 initial TAC
            2021 and 2022 AFA catcher vessel sideboard limits
            
          
          
            BSAI
            n/a
            n/a
            n/a
          
          
            Trawl gear CV
            n/a
            n/a
            n/a
          
          
            Jan 20-Apr 1
            0.8609
            15,543
            13,381
          
          
            Apr 1-Jun 10
            0.8609
            2,310
            1,989
          
          
            Jun 10-Nov 1
            0.8609
            3,151
            2,713
          
          
            Note: As proposed, § 679.64(b)(6) exempts AFA catcher vessels from a yellowfin sole sideboard limit because the 2021 and 2022 aggregate ITAC of yellowfin sole assigned to the Amendment 80 sector and BSAI trawl limited access sector is greater than 125,000 mt.
        
        Halibut and crab PSC limits listed in Table 15 that are caught by AFA CVs participating in any groundfish fishery other than pollock will accrue against the 2021 and 2022 PSC sideboard limits for the AFA CVs. Sections 679.21(b)(4)(iii), (e)(3)(v), and (e)(7) authorize NMFS to close directed fishing for groundfish other than pollock for AFA CVs once a proposed 2021 and 2022 PSC sideboard limit listed in Table 15 is reached. Pursuant to §§ 679.21(b)(1)(ii)(C) and (e)(3)(ii)(C), halibut or crab PSC by AFA CVs while fishing for pollock in the BS will accrue against the PSC allowances annually specified for the pollock/Atka mackerel/“other species” fishery categories under §§ 679.21(b)(1)(ii)(B) and (e)(3)(iv).
        
          Table 15—Proposed 2021 and 2022 American Fisheries Act Catcher Vessel Prohibited Species Catch Sideboard Limits for the BSAI 1
          
          
            PSC species and area 1
            
            Target fishery category 2
            
            AFA catcher vessel PSC sideboard limit ratio
            Proposed 2021 and 2022 PSC limit after subtraction of PSQ reserves 3
            
            Proposed 2021 and 2022 AFA catcher vessel PSC sideboard limit 3
            
          
          
            Halibut
            Pacific cod trawl
            n/a
            n/a
            887
          
          
             
            Pacific cod hook-and-line or pot
            n/a
            n/a
            2
          
          
             
            Yellowfin sole total
            n/a
            n/a
            101
          
          
             
            Rock sole/flathead sole/Alaska plaice/other flatfish 4
            
            n/a
            n/a
            228
          
          
             
            Greenland turbot/arrowtooth flounder/Kamchatka flounder/sablefish
            n/a
            n/a
          
          
             
            Rockfish
            n/a
            n/a
            2
          
          
             
            Pollock/Atka mackerel/other species 5
            
            n/a
            n/a
            5
          
          
            Red king crab Zone 1
            n/a
            0.2990
            86,621
            25,900
          
          
            
              C. opilio COBLZ
            n/a
            0.1680
            11,475,050
            1,927,808
          
          
            
              C. bairdi Zone 1
            n/a
            0.3300
            875,140
            288,796
          
          
            
              C. bairdi Zone 2
            n/a
            0.1860
            2,652,210
            493,311
          
          
            1 Refer to § 679.2 for definitions of areas and zones.
          
            2 Target fishery categories are defined at § 679.21(b)(1)(ii)(B) and (e)(3)(iv).
          
            3 Halibut amounts are in metric tons of halibut mortality. Crab amounts are in numbers of animals.
          
            4 “Other flatfish” for PSC monitoring includes all flatfish species, except for halibut (a prohibited species), Alaska plaice, arrowtooth flounder, flathead sole, Greenland turbot, Kamchatka flounder, rock sole, and yellowfin sole.
          
            5 “Other species” for PSC monitoring includes skates, sharks, and octopuses.
        
        
        Classification
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws, subject to further review after public comment.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Order 12866.

        NMFS prepared an EIS for the Alaska groundfish harvest specifications and alternative harvest strategies and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the ROD for the Final EIS. A SIR is being prepared for the final 2021 and 2022 harvest specifications to provide a subsequent assessment of the action and to address the need to prepare a Supplemental EIS (40 CFR 1501.11(b); 1502.9(d)(1)). Copies of the Final EIS, ROD, and annual SIRs for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental, social, and economic consequences of the proposed groundfish harvest specifications and alternative harvest strategies on resources in the action area. Based on the analysis in the Final EIS, NMFS concluded that the preferred alternative (Alternative 2) provides the best balance among relevant environmental, social, and economic considerations and allows for continued management of the groundfish fisheries based on the most recent, best scientific information.
        Initial Regulatory Flexibility Analysis
        This Initial Regulatory Flexibility Analysis (IRFA) was prepared for this proposed rule, as required by Section 603 of the Regulatory Flexibility Act (RFA) (5 U.S.C. 603), to describe the economic impact that this proposed rule, if adopted, would have on small entities. The IRFA describes the action; the reasons why this proposed rule is proposed; the objectives and legal basis for this proposed rule; the estimated number and description of directly regulated small entities to which this proposed rule would apply; the recordkeeping, reporting, and other compliance requirements of this proposed rule; and the relevant Federal rules that may duplicate, overlap, or conflict with this proposed rule. The IRFA also describes significant alternatives to this proposed rule that would accomplish the stated objectives of the Magnuson-Stevens Act, and any other applicable statutes, and that would minimize any significant economic impact of this proposed rule on small entities. The description of the proposed action, its purpose, and the legal basis are explained earlier in the preamble and are not repeated here.
        For RFA purposes only, NMFS has established a small business size standard for businesses, including their affiliates, whose primary industry is commercial fishing (see 50 CFR 200.2). A business primarily engaged in commercial fishing (NAICS code 11411) is classified as a small business if it is independently owned and operated, is not dominant in its field of operation (including its affiliates), and has combined annual gross receipts not in excess of $11 million for all its affiliated operations worldwide. A shoreside processor primarily involved in seafood processing (NAICS code 311710) is classified as a small business if it is independently owned and operated, is not dominant in its field of operation (including its affiliates), and has combined annual employment, counting all individuals employed on a full-time, part-time, or other basis, not in excess of 750 employees for all its affiliated operations worldwide.
        Number and Description of Small Entities Regulated by This Proposed Rule
        The entities directly regulated by the groundfish harvest specifications include: (a) Entities operating vessels with groundfish Federal fisheries permits (FFPs) catching FMP groundfish in Federal waters (including those receiving direction allocations of groundfish); (b) all entities operating vessels, regardless of whether they hold groundfish FFPs, catching FMP groundfish in the state-waters parallel fisheries; and (c) all entities operating vessels fishing for halibut inside three miles of the shore (whether or not they have FFPs).
        In 2019 (the most recent year of complete data), there were 661 individual CVs and CPs with gross revenues less than or equal to $11 million as well as six CDQ groups. This estimate does not account for corporate affiliations among vessels, and for cooperative affiliations among fishing entities, since some of the fishing vessels operating in the BSAI are members of AFA inshore pollock cooperatives, Gulf of Alaska Rockfish Program cooperatives, or BSAI Crab Rationalization Program cooperatives. Vessels that participate in these cooperatives are considered to be large entities within the meaning of the RFA because the aggregate gross receipts of all participating members exceed the $11 million threshold. After accounting for membership in these cooperatives, there are an estimated 605 small CV and 56 small CP entities remaining in the BSAI groundfish sector. However, the estimate of these 605 CVs may be an overstatement of the number of small entities. This latter group of vessels had average gross revenues that varied by gear type. Average gross revenues for hook-and-line CVs, pot gear CVs, trawl gear CVs, hook-and-line CPs, and pot gear CPs are estimated to be $500,000, $1.4 million, $2.9 million, $7.0 million, and $3.5 million, respectively.
        Description of Significant Alternatives That Minimize Adverse Impacts on Small Entities
        The action under consideration is the proposed 2021 and 2022 harvest specifications, apportionments, and prohibited species catch limits for the groundfish fishery of the BSAI. This action is necessary to establish harvest limits for groundfish during the 2021 and 2022 fishing years and is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act. The establishment of the proposed harvest specifications is governed by the Council's harvest strategy to govern the catch of groundfish in the BSAI. This strategy was selected from among five alternatives, with the preferred alternative harvest strategy being one in which the TACs fall within the range of ABCs recommended by the SSC. Under the preferred harvest strategy, TACs are set to a level that falls within the range of ABCs recommended by the SSC; the sum of the TACs must achieve the OY specified in the FMP. While the specific numbers that the harvest strategy produces may vary from year to year, the methodology used for the preferred harvest strategy remains constant.
        The TACs associated with preferred harvest strategy are those recommended by the Council in October 2020. OFLs and ABCs for the species were based on recommendations prepared by the Council's Plan Team in September 2020, and reviewed by the Council's SSC in October 2020. The Council based its TAC recommendations on those of its AP, which were consistent with the SSC's OFL and ABC recommendations. The sum of all TACs remains within the OY for the BSAI consistent with § 679.20(a)(1)(i)(A). Because setting all TACs equal to ABCs would cause the sum of TACs to exceed an OY of 2 million mt, TACs for some species or species groups are lower than the ABCs recommended by the Plan Team and the SSC.

        The proposed 2021 and 2022 OFLs and ABCs are based on the best available biological information, including projected biomass trends, information on assumed distribution of stock biomass, and revised technical methods to calculate stock biomass. The proposed 2021 and 2022 TACs are based on the best available biological and socioeconomic information. The proposed 2021 and 2022 OFLs, ABCs, and TACs are consistent with the biological condition of groundfish stocks as described in the 2019 SAFE report, which is the most recent, completed SAFE report.
        Under this action, the proposed ABCs reflect harvest amounts that are less than the specified overfishing levels. The proposed TACs are within the range of proposed ABCs recommended by the SSC and do not exceed the biological limits recommended by the SSC (the ABCs and overfishing levels). For some species and species groups in the BSAI, the Council recommended, and NMFS proposes, proposed TACs equal to proposed ABCs, which is intended to maximize harvest opportunities in the BSAI. However, NMFS cannot set TACs for all species in the BSAI equal to their ABCs due to the constraining OY limit of two million mt. For this reason, some proposed TACs are less than the proposed ABCs. The specific reductions are reviewed and recommended by the Council's AP, and the Council in turn adopted the AP's TAC recommendations for the proposed 2021 and 2022 TACs.
        Based upon the best available scientific data, and in consideration of the Council's objectives of this action, it appears that there are no significant alternatives to the proposed rule that have the potential to accomplish the stated objectives of the Magnuson-Stevens Act and any other applicable statutes and that have the potential to minimize any significant adverse economic impact of the proposed rule on small entities. This action is economically beneficial to entities operating in the BSAI, including small entities. The action proposes TACs for commercially-valuable species in the BSAI and allows for the continued prosecution of the fishery, thereby creating the opportunity for fishery revenue. After public process, during which the Council solicited input from stakeholders, the Council concluded that the proposed harvest specifications would best accomplish the stated objectives articulated in the preamble for this proposed rule, and in applicable statutes, and would minimize to the extent practicable adverse economic impacts on the universe of directly regulated small entities.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.
        This proposed rule contains no information collection requirements under the Paperwork Reduction Act of 1995.

        Adverse impacts on marine mammals or endangered or threatened species resulting from fishing activities conducted under these harvest specifications are discussed in the Final EIS and its accompanying annual SIRs (see ADDRESSES).
        
          Authority: 
          16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Pub. L. 105-277; Pub. L. 106-31; Pub. L. 106-554; Pub. L. 108-199; Pub. L. 108-447; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Dated: November 25, 2020.
          Samuel D. Rauch III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2020-26598 Filed 12-1-20; 8:45 am]
      BILLING CODE 3510-22-P
    
  